Detailed Action
This action is responsive to the claim set filed on 05/03/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the case.  Independent claims are 1, 9, and 17. Claims 21-24 are canceled.

Priority
No priority claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kwak US 20190282780 A1, (hereinafter Kwak).

As to independent claim 1, Kwak teaches:
A method of adjusting a volume level on a mobile device for a media asset (See Abstract and [0015] adjusting volume based on volume input of the user for a sleep inducing device that outputs background music and sleep inducing sounds. See [0064] the sleep inducing device 100 can be a mobile phone or smart phone. Media assets would be the music files in Fig. 5B good sleep 1-3), the method comprising: 
receiving the media asset comprising an audio component (See Fig. 5A which displays good sleep 1 is a first media asset 510. See [0125] user selects a sleep inducing application icon which displays the app UI shown in Fig. 5A, and the app UI receives for display the media asset 510 having audio components 530, 540, 558); 
outputting the audio component of the media asset at a first volume level on the mobile device (See Fig. 5A with [0128] background music volume adjustment area 530 is an audio component of media asset good sleep 1 that is outputted at first volume level 50%. See also [0136] which explicitly mentions 80% and 60% as volume levels for Fig. 5C, thus it is clear that Fig. 5A is showing 50% volume level); 
initiating volume control and, in response to initiating volume control, generating a 2D grid on a display of the mobile device for adjusting the volume level from the first volume level to a second volume level (See Fig. 5A, it is interpreted that the 2D grid consists of volume bars 530, 540, and 558. In regards to claimed adjusting volume level from first to second, see Fig. 5D with [0136] user adjusts volume levels by using the mark 531); 
detecting a user action for adjusting the volume level (See [0136] user can perform action of adjusting the volume levels via mark 531), wherein the user action comprises determining a first location on the 2D grid corresponding to the first volume level (See Fig. 5A which occurs before user action in Fig. 5D. Fig. 5A shows that the first volume level corresponds to a first initial location of the mark 531 being in the middle of the volume bar 530. Thus the user action in Fig. 5D involves the first volume level in Fig. 5A); 
determining the second volume level by determining that the user action has ended at a second location on the 2D grid corresponding to the second volume level (See Fig. 5D with [0137] it is determined that the volume level of the background music is adjusted to 40% [i.e., second volume level]. The paragraph merely mentions the user has adjusted the volume of the background music, but it is understood that Fig. 5D illustrates a touchscreen capable of user touch input (see [0068]) and that the volume control area 530 with mark 531 are slider bars capable of receiving touch drag inputs by the user); and 
outputting the audio component of the media asset at the second volume level (See Fig. 5D where the user has adjusted background music to 40% volume and is outputted as such).

As to dependent claim 2, Kwak teaches all the limitations of claim 1 as cited above.
Kwak further teaches: wherein the step of initiating volume control comprises any one of: selecting a volume icon; selecting a volume bar (See Fig. 5A, it is understood that volume control area 530 is a slider bar for volume control); pressing a volume button on the mobile device; detecting user input at a predetermined location; and/or detecting a gesture at a close proximity to the display.

As to dependent claim 3, Kwak teaches all the limitations of claim 1 as cited above.
Kwak further teaches: wherein the user action comprises a dragging action on the 2D grid from the first location to the second location (See Fig. 5A-5D, it is understood that 530 is a slider bar capable of receiving user touch drag input).

As to dependent claim 4, Kwak teaches all the limitations of claim 1 as cited above.
Kwak further teaches: wherein the second volume level is determined based on a displacement of the second location with respect to the first location on the 2D grid (See [0137] which mentions volume levels of 40%, 60%, 80%, corresponding to the mark positions in Fig. 5D. It is clear that these volume levels are based on displacement of the marks from left to right of the slider bars).

As to dependent claim 5, Kwak teaches all the limitations of claim 1 as cited above.
Kwak further teaches: wherein the second volume level is determined based on any one or more of: a user preference (user preference is interpreted to mean a preferred location on the slider bar that the user wishes to drag the mark to. See Fig. 5D user has adjusted the mark to 40% volume level for the background music); a user profile; type of content; and/or historical volume level adjustments.

As to dependent claim 6, Kwak teaches all the limitations of claim 1 as cited above.
Kwak further teaches: wherein a plurality of predetermined locations are pre-set on the 2D grid for the second location, each of the plurality of predetermined locations corresponding to a plurality of predetermined volume levels (See [0137] which mentions volume levels of 40%, 60%, 80%, thus each location on the slider bar are preset to correspond to a specific volume level).

As to dependent claim 7, Kwak teaches all the limitations of claim 6 as cited above.
Kwak further teaches: wherein the second volume level is determined to be one of the plurality of predetermined volume levels (See [0137] second volume level 40% is one of the predetermined volume levels). 


As to independent claim 9, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 10, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 11, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 12, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 13, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 14, it is rejected under similar rationale as claim 6 as cited above.

As to dependent claim 15, it is rejected under similar rationale as claim 7 as cited above.

As to independent claim 17, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 20, it is rejected under similar rationale as claim 4 as cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak US 20190282780 A1, (hereinafter Kwak) in view of Mushikabe et al. US 20180069957 A1, (hereinafter Mushikabe).

As to dependent claim 8, Kwak teaches all the limitations of claim 1 as cited above.
Kwak does not explicitly teach: wherein determining that the user action has ended comprises any one of: 
determining that the user action has stopped;
determining that the user action has stabilized for a threshold period of time; 
determining that the distance between the first location and the second location has stabilized for a threshold period of time; and/or 
determining a second user action for outputting the second volume level.
Mushikabe teaches: wherein determining that the user action has ended comprises any one of: 
determining that the user action has stopped (See Fig. 5 with [0088] – “When a user completes the slide manipulation on the slider 418S, the synchronous control of a volume value ends. The volume values of the audio devices 3A, 3B, and 3C are finalized at the moment when manipulation of the slider 418S is stopped”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch drag on slider bar taught by Kwak to include system determination of when a user drag has stopped as taught by Mushikabe. Motivation to do so would be for precisely correlating a value with a location that a touch drag stops at.

As to dependent claim 16, it is rejected under similar rationale as claim 8 as cited above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. US 20210255820 A1 Device For Presenting Media E.g. Audio Video Content, Has Processor That Determines Volume Level At Which To Present Audio Content And Presents Audio Content At Volume Level Using Device And Based On Selection Of Selector
	- Fig. 3 teaches checking if there are people nearby the user device, and adjust media volume based on that.

2. US 20210334062 A1  Computing Device For Controlling Or Manipulating Multimedia Players In Multi-zone Audio System Installed In House, Has Processor For Providing User Interface To Control Volume Of Media Player Group, Where User Interface Comprises Media-player-specific Volume Controls
	- Teaches controlling the volume of devices in different zones such as living room, dining room, kitchen

3. US 20220035594 A1 ELECTRONIC DEVICE AND METHOD FOR CONTROLLING AUDIO VOLUME THEREOF
	 - teaches controlling volume of different multiple external devices

4. US 20210240434 A1 ELECTRONIC DEVICE AND VOLUME ADJUSTMENT METHOD OF ELECTRONIC DEVICE 
- Teaches controlling the volume of each event type such as ring tone, a video, text and email volume, system volume

5. US 20210159867 A1 Context-based Volume Adaptation Method For Electronic Device Involves Outputting Audio Content At Selected Preferred Volume Level (PVL) Based On Volume Preference Settings Of Registered User In Response To Determining That Registered User Is Present In Proximity To Electronic Device 
- Adjusting volume based on volume preference settings of a registered user when detected registered user is using the device.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 7:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171


/DANIEL SAMWEL/Primary Examiner, Art Unit 2171